ON MOTION

ORDER

PAULINE NEWMAN, Circuit Judge.
The Department of Justice (DOJ) responds to the court’s April 20, 2005 order and requests that the court reverse the decision of the Merit Systems Protection Board in Nichols v. Justice, No. CH-315H-04-0182-I-1, 96 M.S.P.R. 569, 2004 WL 1716129 (M.S.P.B. Mar.20, 2004) and remand to the Board. Virginia A. Nichols has not responded.
On April 20, 2005, we stayed briefing in this case pending a decision in Ramos v. Justice, 04-8186, because the Administrative Judge (AJ) in this case dismissed Nichols’ appeal on the basis of the Board’s decision in Ramos. The court has now issued a nonprecedential decision in Ramos reversing the Board’s decision and remanding to the Board for further proceedings. DOJ states “we have identified no factual or legal basis upon which to distinguish this case from Ramos” and requests that the court reverse and remand.
Because this court’s decision in Ramos was issued as a nonprecedential order, we decline to reverse. However, we deem it appropriate to grant DOJ’s unopposed request to remand.*
Upon consideration thereof,
IT IS ORDERED THAT:
(1) The case is remanded to the Board.
(2) Each side shall bear its own costs.

 We express no view on how the Board should proceed.